DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Applicants’ response of 2/16/2022 has been received and entered into the application file.  Claims 1, 4-17, 29, 30, 32, 34 and 35 are pending.

Priority
	The instant application is a national stage entry of PCT/US17/047731 (filed 8/21/2017).  Acknowledgment is made of Applicants’ further claim for benefit of prior-filed US Provisional application 62/378,392 (filed 8/23/2016).

Election/Restrictions
Applicant’s election without traverse of Group I, drawn to methods of treating damaged tendons by administering an amount of microvesicles derived from mammalian MSCs, in the reply filed on 2/16/2022 is acknowledged.  Claims 1 and 4-17 read on the elected invention and have been examined on the merits.  Claims 29, 30, 32, 34, and 35 are withdrawn from consideration, pursuant to 37 CFR 1.142(b).

Claim Interpretation
	Claims 1 and 4 are directed to methods involving administering microvesicles from mammalian mesenchymal stem cells (MSCs) into damaged tendons.  Claim 1 states the method is to treat the damaged tendon.  Claim 4 states the method is to enhance tenogenesis.  The scopes of the claims are overlapping, but not identical.  “Treating” a damaged tendon is defined in the specification as meaning ameliorating one or more signs or symptoms of tendon damage.  This scope includes restoration of tendon cellular and matrix composition, restoration of mechanical properties including strength and elasticity of tendon tissue, and amelioration of damaged tendon pain (See ¶0025 of PGPub).  “Enhancing tenogenesis” is defined in the specification as meaning increasing the rate and/or amount of tenogenesis in a damaged tendon as compared to the rate and/or amount of tenogenesis, 
	At the time the application was filed, the term “extracellular vesicle (EV)” was a generic/umbrella term used to describe all membrane-bound vesicles released from cells.  There were three main species of EVs, the species differentiated based on mode of production and/or size.  The three species are: exosomes, microvesicles, and apoptotic bodies.  “Microvesicles” are formed from outward budding and fission of the plasma membrane.  They are around 100-1000 nm in size. (See Urbanelli et al (Int’l J of Mol Sc, Aug 2016), see Pg 3-5; Abels et al (Cell Mol Neurobiol, 2016), “Introduction” and Pg. 305)).  The claims do not require administration of isolated microvesicles.  In fact, the state of the art at the time the application was filed noted that the different types of EVs could not be clearly separated, because there was no clear markers defining each species.  Rather separation by size, such as ultracentrifugation, would separate small EVs from large EVs, but the fractions may contain different types of EVs (See Urbanelli et al, id).  The claims do require administration of microvesicles derived from MSCs.  The specification defines microvesicles “derived from” mammalian MSCs as microvesicles that have been made by mammalian MSCs and then obtained (See ¶0024).  Therefore, administration of purified MSCs (which will produce microvesicles once in vivo) will not read on the claimed method. 
	Claim 5 requires the microvesicles to have been “secreted” from the MSCs.  Microvesicles are not ‘secreted’ by cells, but rather are formed from outward budding and fission of the plasma membrane.  Exosomes are ‘secreted’.   
Claim 6 requires the MSCs to have been cultured on a silk scaffold prior to derivation of the microvesicles.  This is a product-by-process limitation.  Product-by-process limitations are considered only in so far as the method of production affects the structure/composition of the final product.  In this case, it is acknowledged that the conditions in which MSCs are cultured does affect the composition of the microvesicles, and thus will limit the microvesicles being administered.
	Claim 7 is understood to require the MSCs to have been cultured on the silk scaffold for at least three passages.  “P1” and “P3” are understood to refer to “passage 1 cells” and “passage 3 cells”. 
	Claim 8 states the MSCs are adipose-derived MSCs, bone marrow-derived MSCs, bursa-derived MSC, or are tendon progenitor cells.  “Tendon progenitor cells” are understood to refer to tendon stem/progenitor cells (TSPCs), which do meet the minimum criteria for being considered an MSC (Official notice is taken that the 
Claims 11-13 define the manner in which the tendon has been damaged.  These are product-by-process limitations.  The cause of the tendon damage is considered only in so far as it effects the final structure of the damaged tendon to be treated.  In the instant case, a tendon damaged by any of tendinopathy (which covers any condition which can cause pain and swelling of the tendon, which will include any damage to the tendon)(claim 11), a tendon damaged by physical injury (which will cover any physical disruption or damage to the collagen content and/or structure of the tendon)(claim 12), or ruptured tenon (which is wherein the fibrous tissue that attaches to the muscle or bone tears or ruptures)(claim 13).  
Claims 16 and 17 require for the microvesicles to have been previously cryopreserved.  These are product-by-process limitations.  Product-by-process limitations are considered only in so far as the method of production affects the structure/composition of the final product.  In this case, cryopreservation is understood to generally protect cells and/or membrane-bound vesicles (such as microvesicles) during storage at extremely low temperatures.  If done properly (methods known in the art), the thawed cells and/or membrane-bound vesicles will not be structurally altered vis-à-vis their pre-thawed version.  Therefore, this product-by-process limitation does not distinguish or differentiate the microvesicles being administered from fresh microvesicles.
Claim 17 states the microvesicles have been cryopreserved below 50oC.  It appears this should read -50oC, as is taught at ¶0037 of the PGPub.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 5 requires for the microvesicles to be secreted by the MSCs. Microvesicles are not secreted from a cell, rather microvesicles are shed from cells, they bud off from the plasma membrane.  Exosomes are secreted by cells (See Urbanelli et al, Int’l J Mol Sci, 2016; Abels et al Cell Mol Neurobiol, 2016).  It is therefore unclear if Applicants are attempting to claim microvesicles or exosomes.  If exosomes, this would be different than that taught by the parent claim 1.  Clarification/correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 1 involves administering microvesicles derived from mammalian MSCs to a subject.  Claim 5 depends from claim 1 and recites the following limitation ‘wherein the microvesicles derived from MSCs have been secreted from MSCs’.  Microvesicles are shed from cells, they bud off from the plasma membrane.  Microvesicles are not secreted from a cell. (See Urbanelli et al, Int’l J Mol Sci, 2016; Abels et al Cell Mol Neurobiol, 2016).  Therefore, claim 5 does not properly further limit parent claim 1, because no microvesicles are ‘secreted’ from cells. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, 5, 8, and 11-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ludlow et al (US 2018/0177828), evidenced by Urbanelli et al (Intl J Mol Sci, 2016).
	Ludlow et al discloses stem cell-derived ‘exosomes’ methods of generating said exosomes, and methods of using said exosomes to treat soft tissue damage (See ¶0010).  In particular, Ludlow et al teach heat shocking the stem cells during culture in order to increase the level of heat shock stress-response molecules in the exosomes (See ¶0011-0012).  The stem cells can be mesenchymal stem cells (MSCs); thus the exosomes are MSC-derived exosomes (See ¶0041).  
	Example 10 is specifically relied upon for this rejection.  In Example 10, MSCs are derived from placenta or adipose tissue; the MSCs are cultured under conditions to produce exosomes having increased levels of heat shock stress-response molecules (citing to Example 1, ¶0097-099).  In Example 10, the exosome-containing composition was used to treat damaged Achilles tendon in rats.  Specifically, rat Achilles tendons were damaged by collagenase treatment, then the exosome-containing composition was injected into the injury site.  Ludlow et al report that the exosome-treatment greatly reduce or inhibit collagen degeneration and/or promote soft tissue and tendon healing after tendon injury (See ¶0131-0132).
While Ludlow et al use the term ‘exosomes’ (which are a different type of extracellular vesicle than microvesicles (See “Claim Interpretation” above, also Urbanelli et al)), Ludlow et al explicitly state the term “exosomes” is used interchangeably with “microvesicles”, “secreted microvesicles”, “extracellular vesicles” and “secreted vesicles” in their disclosure (See ¶0044, also relevant: ¶0006).  In Example 3 Ludlow et al report the ‘exosomes’ have a particle size ranging from 100 to about 600 nm, with a mean of 152 nm (See ¶0106, Fig. 1).  This microvesicles, as currently claimed. 

Regarding claim 1: In Example 10, Ludlow et al disclose treating a damaged tendon in a rat (a mammalian subject) comprising administering an amount of microvesicles derived from MSCs.  Though Ludlow et al does not disclose the source of the MSCs, given that Ludlow et al teach the MSCs are isolated from placental tissue, and noting that placenta is specific to mammals, it is concluded that the MSCs used by Ludlow et al are mammalian MSCs.  Ludlow et al report improvement of the tendon injury (demonstrated by reduced lack of degeneration and/or increased healing), thus the amount of microvesicles administered was necessarily an amount effective to treat the damaged tendon.
Regarding claim 5: Claim 5 is indefinite for the reasons stated above. However, for purposes of compact prosecution, claim 5 is included in this rejection in so far as claim 5 could be interpreted as requiring the microvesicles to be produced by the MSCs.
Regarding claim 8: In Example Ludlow et al teach the MSCs can be derived from adipose tissue.
Regarding claims 11-13: In Example 10, Ludlow et al induce tendon injury by injecting collagenase.  This causes collagen degradation and disruption of collagen bundle orientation (See ¶0132). The tendon having degraded collagen and disruption of collagen bundle orientation is considered physiologically the same as a tendon which has been damaged by tendinopathy, a physical injury and/or tendon rupture.  
Regarding claims 14 and 15: In Example 10, Ludlow et al teach injecting the exosome (microvesicles) directly to the injury site (tendon) (local administration).
Regarding claims 16 and 17: For the reasons set forth above under “Claim Interpretation”, prior cryopreservation of the exosomes (microvesicles) will not physically change the structure of the composition.  Ludlow et al state that the exosomes can be cryopreserved and thawed without any change in activity (See ¶0101).

Regarding claim 4: As discussed above in regards to claim 1, Ludlow et al teach the active step of treating a damaged tendon in a mammalian subject by administering to the subject an amount of microvesicles derived from mammalian MSCs effective to reduce or inhibit collagen degeneration and/or promote soft tissue and tendon healing after tendon injury.  Ludlow et al do not specifically teach the effect of enhanced tenogenesis.  However, because enhance tenogenesis in the treated subjects.  Note, there is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of the invention, but only that the subject matter is in fact inherent in the prior art reference.

Claims 1, 4, 5, 9 and 11-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lange-Consiglio et al (Stem Cells Dev, 2013), as evidenced by Lange-Consiglio et al (Stem Cells Dev, 2016).
Lange-Consiglio (2013) study the immunomodulatory effect of amniotic membrane-derived mesenchymal cell (AMC) conditioned medium (AMC-CM) in vitro, as well as the therapeutic effect of AMC-CM on horse tendon injuries in vivo (See abstract).  The in vivo use will be relied upon for this rejection.
Lange-Consiglio (2013) collect amniotic membrane from horses; isolate AMCs therefrom; expand the AMCs in culture; collect and lyophilize the AMC-CM (See Lange-Consiglio (2013) Pg 3016).  Lange-Consiglio (2013) treat sport horses having various tendon injuries.  The lyophilized AMC-CM was dissolved in water and injected into the damaged tendon site (See Lange-Consiglio (2013), Pg. 3017-3018).  
Lange-Consiglio (2013) report that the AMC-CM treated horses showed lack of worsening, improvement in lesional ecogenecity, increased neovascularization, and marked reduction in swelling (See Lange-Consiglio (2013), Pg. 3019 and paragraph spanning Pg. 3020-3021-end of discussion).  
Lange-Consiglio (2016) is relied upon to evidence that the AMC-CM of Lange-Consiglio (2013) contained microvesicles. Lange-Consiglio (2016) generate the same AMC-CM, isolate and study the microvesicle content thereof (See Lange-Consiglio (2016), Pg. 612 “Isolation and measurements of MVs”).  

Regarding claim 1: Lange-Consiglio (2013) teach a method of treating a damaged tending in a mammalian subject (sport horses) comprising administering to the subject an amount of AMC-CM, which comprises microvesicles derived from mammalian (horse) mesenchymal stem cells. The method was effective to reduce effective amount to achieve treatment.
Regarding claim 5: Claim 5 is indefinite for the reasons stated above. However, for purposes of compact prosecution, claim 5 is included in this rejection in so far as claim 5 could be interpreted as requiring the microvesicles to be produced by the MSCs.
Regarding claim 9: Lange-Consiglio (2013) teaches using horse MSCs and treating horses, thus the MSCs are from the same species as the subject (being treated).
Regarding claims 11-13: Lange-Consiglio (2013) teach the sport horses being treated had tendon damage having physical damage thereto.  The damaged tendons are considered physiologically the same as tendons which have been damaged by tendinopathy, a physical injury and/or tendon rupture.  
Regarding claims 14 and 15: Lange-Consiglio (2013) teach directly injecting the AMC-CM into the injury site (local administration).
Regarding claims 16 and 17: For the reasons set forth above under “Claim Interpretation”, prior cryopreservation of the microvesicles will not physically change the structure of the composition.  Lange-Consiglio et al teach the AMC-CM can be stored at -80oC and the thawed preparation can be used (See Lange-Consiglio (2016) at Pg. 3016 “Preparation of AMC-CM”).

Regarding claim 4: As discussed above in regards to claim 1, Lange-Consiglio (2013) teach the active step of treating a damaged tendon in a mammalian subject by administering to the subject an amount of microvesicles derived from mammalian MSCs effective to decrease inflammation and promote healing of the damaged tendons.  Lange-Consiglio (2013) do not specifically teach the effect of enhanced tenogenesis.  However, because the steps carried out by Lange-Consiglio (2013) are the same as those claimed (same steps, same patient population), the results will inherently be the same as well.  Under the principles of inherency, if a prior art method, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art method.  See MPEP 2112.02.  Thus, the in vivo treatment method of Lange-Consiglio (2013) will also necessarily enhance tenogenesis in the treated subjects.  Note, there is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of the invention, but only that the subject matter is in fact inherent in the prior art reference.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ludlow et al (US 2018/0177828).
The teachings of Ludlow et al are set forth above.
Regarding claims 9 and 10: In Example 10, Ludlow et al treat damaged tendons in rats.  The rats are used as test animals, noting they are sacrificed for the study.  Ludlow et al does not disclose the animal source of the MSCs.  Therefore, Ludlow et al do not clearly teach use of MSCs from the same species as the subject (i.e. autologous or allogenic)(claim 9) or MSCs from the actual subject to be treated (i.e. autologous). 
Ludlow et al does envisage use of their therapies for treatment of humans (See ¶0089).  Official notice is taken that, at the time the application was filed, methods of obtaining MSCs from humans (i.e. from bone marrow, adipose tissue, and other various tissue sources) were known and within the skill of the ordinary artisan.  Official notice is further taken that, at the time the application was filed, in fields of therapy involving cell and/or tissue transplantation, use of autologous cells and/or tissue is the gold standard, with allogeneic cells and/or tissues being the next most desired.  Therefore, it would at least have been prima facie obvious to have applied the method of tendon repair of Ludlow et al to human subjects, and to have used autologous MSCs.  The motivation to do such is based on the desire to provide therapy for damaged tendon healing in humans, and use of autologous cells is always the most desirable.  One would have had a reasonable expectation of success because methods of harvesting MSCs from a human were known, and Ludlow et al evidence that the MSC-derived exosomes produced via their method provide therapeutic benefit to damaged tendons.  

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Lange-Consiglio et al (Stem Cells Dev, 2013), as evidenced by Lange-Consiglio et al (Stem Cells Dev, 2016).

Regarding claim 10: Lange-Consiglio (2013) appear to use allogenic AMC to generate the AMC-CM, not autologous AMC.  However, as in the prior rejection, official notice is taken that in fields of therapy involving cell and/or tissue transplantation, use of autologous cells and/or tissue is the gold standard, with allogeneic cells and/or tissues being the next most desired.  It therefore would have been prima facie obvious to have used autologous AMCs, if and when possible, to treat subjects having damaged tendons. The motivation to do such is based on the fact that use of autologous cells is always the most desirable in cell-based therapies  One would have had a reasonable expectation of success because Lange-Consiglio (2013) teach how to harvest amniotic membrane, isolate AMCs, how to generate AMC-CM, and that the AMC-CM can be stored at -80oC, permitting for its use at a later point in time (a point in time in which the mother and/or offspring is in need of the treatment for a damaged tendon).

Allowable Subject Matter
Claims 6 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
The following is a statement of reasons for the indication of allowable subject matter (claims 6 and 7):  The prior art does not teach or suggest use of microvesicles (including conditioned medium containing microvesicles) derived from mammalian MSCs that have previously been cultured on a silk scaffold for treatment of damaged tendons.  The culture conditions of MSCs (any cell) will affect the content of the microvesicles produced therefrom.  It could not have been predicted what effect(s) the culture on the silk scaffold would have on the MSC-derived microvesicles. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON M FOX whose telephone number is (571)272-2936. The examiner can normally be reached M-F 10-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALLISON M FOX/Primary Examiner, Art Unit 1633